DETAILED ACTION
Allowable Subject Matter
Claims 21-23 and 26-40 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Rocchegiani on January 13, 2022 by voicemail. 
The application has been changed as follows:
Claim 1, the last line: “local” has been changed to -local data-.     
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, an electronic device comprising memory storing computer-executable instructions that, configure the device to perform operations comprising receiving a mapping request from a global map server for a first area, the request associated with a discrepancy between global map data and second local data associated with the area provided by another device, causing presentation of a route view associated with the request, the view comprising at least one road between a first location and a second location and a route value associated with a completion of the request, receiving updated global map data from the server, the updated data being based at least in part on first local data sent by the device and the second local data, as recited in Claim 1. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.